DETAILED ACTION
Claims 21-26 and 28-40 are pending, and claims 21-26, 28-29, and 31-40 are currently under review.
Claim 30 is withdrawn.
Claims 1-20 and 27 are cancelled.
Claims 37-40 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/07/2022 has been entered.  Claims 21-26 and 28-36, and newly submitted claim(s) 37-40, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 4/01/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-26, 28-29, 31-35, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2016/0339517) in view of Mandel et al. (US 5,399,597) and evidenced by Wolfram (2018, Lattice constants of elements), or alternatively over the aforementioned prior art and further in view of Koberstein et al. (US 2007/0134420).
Regarding claim 21, Joshi et al. discloses a method for producing functionalized metal particles for additive manufacturing [abstract]; wherein said method includes the steps of mixing core particles and nanoparticles with a fluid solvent, reacting said particles to form a powder having a nanoparticle coating, centrifuging and collecting said powder from the mixture, and finally drying said powder [0009, 0049, fig.1a-b].  The examiner reasonably considers the claimed first particles, second particles, and fluid to be met by the disclosed core particles, nanoparticles, and solvent as taught by Joshi et al.  The examiner further recognizes that the solvent of Joshi et al. will naturally serve to suspend the core particles and nanoparticles as claimed.  See MPEP 2145(II).  Joshi et al. further teaches that the core particles and nanoparticles can have a particle size of 10 to 150 micrometers and 3 to 50 nanometers, respectively [0050].  The examiner notes that the aforementioned particle sizes of Joshi et al. fall within the instantly claimed ranges.  See MPEP 2131.03.  Joshi et al. further teaches that the core particles and nanoparticles can be different [0047].
The examiner submits that the aforementioned method of Joshi et al. would naturally take place in some kind of container, which meets the limitation of a vessel as would have been recognized by one of ordinary skill.  See MPEP 2145(II).  However, Joshi et al. does not expressly teach that vessel is specifically a pressure vessel as recited in step (a) of the claim.  Mandel et al. discloses a method of mixing powders with a supercritical processing media such as CO2 [abstract, col.5 ln.27-67]; wherein said mixing occurs in an agitated pressure vessel such that mixing of a batch of powders can be achieved at a desired pressure and temperature that is isolated from ambient conditions [abstract, col.3 In.17-32, 42-60].  Therefore, it would have been obvious to modify the method of Joshi et al. by utilizing a pressure vessel for mixing as disclosed by Mandel et al. such that powders can be mixed according to safety standards.  Alternatively, the examiner submits that the prior art contains all of the claimed features, although not necessarily in a single reference; and one of ordinary skill would have reasonably combined the prior art to obtain the predictable result of a functionalization method as taught by Joshi et al. specifically in a pressure vessel as taught by Mandel et al., wherein the aforementioned prior art elements appear to merely perform the same function as they would separately and one of ordinary skill would have known that it is desirable to control a reaction pressure by means of a pressure vessel.  See MPEP 2143(I)(A).
Joshi et al. does not expressly teach the recited order of introducing first particles, introducing second particles, and then subsequently introducing a fluid after said first and second particles.  Rather, Joshi et al. teaches introducing the solvent and core particles together instead of in the specific order of steps as instantly claimed.  However, the examiner submits that the specific order of processing steps is prima facie obvious absent new or unexpected results due to said order of steps.  See MPEP 2144.04(IV)(C).  In the instant situation, the examiner submits that the mere difference of adding a fluid separately as claimed (ie. add first particles [Wingdings font/0xE0] add second particles [Wingdings font/0xE0] add fluid material) vs. adding of a solvent with the first core particles as taught by Joshi et al. (ie. add first particles+fluid material [Wingdings font/0xE0] add second particles) does not materially affect the overall method of powder functionalization absent concrete evidence to the contrary because both methods similarly result in intermediary particles suspended in a solvent, which is then processed to form a powder having a functionalized surface and being coated with a nanopowder.  In other words, regardless of the specific order of adding materials, the same result of first particles and second particles within a solvent fluid would appear to have been expected.  Furthermore, it is not apparent to the examiner that a special or particular fluid-particle reaction/interaction would specifically occur for the claimed order of steps that would not have been expected to similarly occur in the disclosed order of steps of Joshi et al.  Thus, absent concrete evidence to the contrary, the examiner cannot consider the instant claim to be unobvious over the disclosure of Joshi et al.
Alternatively, Joshi et al. does not expressly teach the claimed order of introducing first particles, second particles, and then a subsequent fluid into the pressure vessel.  Mandel et al. further teaches a specific exemplary method of mixing powders which includes first charging the starting materials into the pressure vessel, followed by subsequent introduction of CO2 [col.3 In.39-50].  The examiner reasonably considers the aforementioned method to meet the claimed limitations of introducing first and second particles (ie. starting materials), followed by subsequent introduction of a fluid. Thus, the examiner submits that the prior art contains all of the claimed features, although not necessarily in a single reference; and one of ordinary skill would have reasonably been able to combine the prior art to obtain the predictable result of a functionalization method as taught by Joshi et al., wherein the starting material and fluid solvent are introduced in the order as specifically taught by Mandel et al., wherein the aforementioned prior art elements appear to merely perform the same function as they would separately absent concrete evidence to the contrary. See MPEP 2143(I)(A).
Alternatively, Koberstein et al. discloses a method of functionalizing the surface of arbitrarily-shaped metal substrates to selectively deposit metal nanoparticles in some embodiments [abstract, 0079, 0261]; wherein it is known to utilize supercritical CO2 as an environmentally friendly solvent that does not require large amounts of volatile compounds [0167], Koberstein et al. also discloses a specific instance wherein a substrate material and coating material are placed in a chamber (ie. first material and second material) and then subsequently charged with supercritical CO2 (ie. fluid) to coat said coating material onto said substrate material [0134].  Thus, the examiner submits that the prior art contains all of the claimed features, although not necessarily in a single reference; and one of ordinary skill would have reasonably been able to combine the prior art to obtain the predictable result of a functionalization method as taught by Joshi et al., wherein the starting material and fluid material are introduced in the order as specifically taught by Koberstein et al., wherein the aforementioned prior art elements appear to merely perform the same function as they would separately absent concrete evidence to the contrary. See MPEP 2143(I)(A).
In either situation of Mandel or Koberstein, the examiner considers the claimed order of introducing first particles, second particles, and a subsequent fluid material to be met by the aforementioned disclosures of Mandel et al. and/or Koberstein et al., wherein one of ordinary skill would have predictably recognized said order of adding particles and fluid to have little to no distinct or significant effect on the overall functionalization absent concrete evidence to the contrary. See MPEP 2143(I)(A).
Joshi et al. does not expressly teach a vessel pressure of about 2 to 200 bar as claimed.  However, Mandel et al. further teaches that the pressure vessel can be sealed to a pressure of 550 psi, or approximately 37 bar as determined by the examiner, when carbon dioxide is utilized as the process media during mixing [col.3 In.45-58].  Therefore, it would have been obvious to utilize a vessel pressure as disclosed by Mandel et al. such that CO2 can be utilized as the supercritical fluid to achieve more uniform particle sizes and avoid undesirable reactions [abstract, col.2 In.7-15].  The examiner reasonably considers the aforementioned pressure during mixing to meet the claimed limitation of a reaction pressure, wherein said pressure of Mandel et al. falls within the instantly claimed range.  See MPEP 2131.03.
Similarly, the examiner notes that Joshi et al. teaches drying of the powder (ie. releasing of the fluid through evaporation) after a collecting step rather than before a collecting step as claimed.  However, as stated previously, the examiner notes that the specific order of processing steps is prima facie obvious absent new or unexpected results due to said order of steps.  See MPEP 2144.04(IV)(C).  In the instant situation, the examiner submits that the mere difference of releasing fluid before powder recovery as claimed vs. releasing fluid after powder recovery as taught by Joshi et al. does not appear to materially affect the overall method of powder functionalization because both methods similarly result in a functionalized powder that is eventually separated from the solvent.  Alternatively, the examiner considers the final step of removing collected particles as taught by Joshi et al. to meet the limitations of releasing fluid and recovering functionalized powder because said step of Joshi et al. serves to remove leftover fluid from the vessel (ie. release fluid) as well as to remove the powder from the vessel (ie. recover powder).
The aforementioned prior art does not expressly teach lattice matching the second and first particles as claimed.  However, Joshi et al. expressly teaches that the core particles can be Mo and nanoparticles can be Ta [0048].  As evidenced by Wolfram, it is known that Mo has a lattice constant of 314.7 pm and Ta has a lattice constant of 330.13 pm, which results in a lattice mismatch of approximately 4.6% as determined by the examiner.  The examiner submits that it would have been obvious to select Mo and Ta from the disclosed list of elements because Joshi et al. expressly teaches that refractory metals having high melting points such as Mo and Ta are useful for high temperature applications [0005, 0044].  
Regarding claims 22-25, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Mandel et al. teaches using supercritical CO2 as a solvent in a supercritical and gaseous state because carbon dioxide is nonflammable, inexpensive, and easily removed from the raw materials [col.5 In.33-36, col.6 In.9-14].  Alternatively, Koberstein et al. teaches using supercritical CO2 as an environmentally friendly solvent [0167].  The examiner reasonably considers the aforementioned CO2 states to meet the claimed limitation of “vapor and/or liquid” and “supercritical.”
Regarding claims 26 and 28, the aforementioned prior art discloses the method of claim 21 (see previous).  Joshi et al. further teaches an exemplary reaction temperature of about 160 degrees C and reaction time of 1 to 3 hours for tungsten particles [0058].  The examiner notes that the aforementioned reaction parameters of Joshi et al. fall within the instantly claimed ranges.  See MPEP 2131.03.
Regarding claim 29, the aforementioned prior art discloses the method of claim 21 (see previous).  The aforementioned prior art does not expressly teach that the process is operated in a batch method.  However, the examiner submits that the method of Joshi et al. would be recognized to be a batch process by one of ordinary skill absent a specific teaching to the contrary because Joshi et al. discloses a defined order of steps wherein a limited quantity of material is produced [examples].  See MPEP 2145(II).
Regarding claims 31-34, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated above, it would have been obvious to select Mo and Ta as the core and nanoparticles from the disclosed list of Joshi et al., which meets the limitations of Ta as the second particles.  Alternatively, Joshi et al. further teaches that the core particles can be Ti and nanoparticles can both be Cr [0048].  The examiner notes that selecting these elements result in a lattice mismatch of approximately 1.4% as determined by the examiner, which still meets the instantly claimed range.  Again, the examiner submits that it would have been obvious to select Ti and Cr from the limited options of Joshi et al.  See MPEP 2144.08.
Regarding claim 35, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, the examiner notes that the claimed lattice-matching would have naturally flowed from the selected first and second particle material of Ti and Cr, respectively, as taught by Joshi et al.
Regarding claim 38, the aforementioned prior art discloses the method of claim 21 (see previous).  Joshi et al. further depicts the coating to be made of distinct particles (ie. the coating does not continuously cover the entire core particle) vs. a continuous film/shell [fig.1a, fig.2c, fig.3a].
Regarding claims 39-40, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Joshi et al. teaches the powders for additive manufacturing.  Joshi et al. further teaches that the additive manufacturing includes melting and consolidation [0013, 0041-0042].  The examiner submits that one of ordinary skill would understand the laser melting of Joshi et al. to further result in solidification as claimed (ie. after laser processing, solidification must occur to proceed with layerwise building).  The examiner further submits that 3d printing by laser melting can also be considered as a build-up welding method (ie. joining multiple material layers through melting and fusing) as would have been recognized by one of ordinary skill, which meets the claimed limitation of welding.
Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2016/0339517) in view of others as applied to claim 21 above, and further in view of Niwa et al. (US 2012/0289559).
Regarding claims 36-37, the aforementioned prior art discloses the method of claim 21 (see previous).  The aforementioned prior art does not expressly teach a fluid precursor and converting said fluid precursor into a fluid as claimed.  Niwa et al. discloses a method of grinding a fine powder [abstract]; wherein said method utilizes dry ice (ie. solid CO2) as a milling media that subsequently sublimates and evaporates into gas within the grinding vessel to avoid contamination during mixing [0032].  Therefore, it would have been obvious to modify the method of the aforementioned prior art by adding solid CO2 to avoid contamination and letting said solid CO2 sublimate as disclosed by Niwa et al.  The examiner notes that the combined disclosure of Joshi et al. with others and Niwa et al. reasonably would have suggested to one of ordinary skill a method wherein solid CO2 is added as a grinding media (ie. fluid precursor), wherein the pressure vessel is further sealed such that mixing/sublimation occurs, said sublimation causing the solid CO2 to convert into a fluid (disclosed by Niwa et al.) which is then subsequently utilized as a particle fluid solvent as disclosed by Joshi et al. and Mandel et al.  This suggested disclosure reasonably meets the claimed steps of introducing a fluid precursor (ie. solid CO2) and converting said fluid precursor to a fluid (ie. evaporation/sublimation).  The examiner further submits that a step of sealing would have naturally flowed in the suggested method of the aforementioned prior art because the basic operational mechanism of a pressure vessel would naturally require sealing said vessel from ambient conditions after addition of raw materials to be processed, as would have been recognized by one of ordinary skill in the art.  See MPEP 2145(II).

Response to Arguments
The previous rejections based on Micic or the embodiment of Ti as both the core and nanoparticles in Joshi et al. have been withdrawn in view of applicants’ amendments, and are further moot in view of the new grounds of rejection above.
Applicant's arguments, filed 6/07/2022, have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to teach equiaxed grains.  In response, the examiner notes that the features upon which applicant relies (i.e., equiaxed grains) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734